
	

114 HR 1701 IH: Second Amendment Enforcement Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1701
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Jordan introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To restore Second Amendment rights in the District of Columbia.
	
	
 1.Short titleThis Act may be cited as the Second Amendment Enforcement Act of 2015. 2.Congressional findingsCongress finds the following:
 (1)The Supreme Court of the United States has confirmed that the Second Amendment to the Constitution of the United States protects a fundamental, individual right to keep and bear arms independent of service in an organized militia.
 (2)Federal courts have repeatedly found provisions of the gun control laws of the District of Columbia to be unconstitutional, most recently in the case of Palmer v. District of Columbia, No. 1:09–CV–1482, 2014 WL 3702854 (D.D.C. July 24, 2014), which invalidated on Second Amendment grounds the District’s total ban on carrying firearms outside the home for self-defense. Despite these reproofs, District officials have repeatedly and publicly asserted their determination to continue passing laws aimed at curbing the exercise of the right to keep and bear arms by law-abiding residents and visitors.
 (3)The law-abiding residents of the District of Columbia are deprived by local laws of handguns, rifles, and shotguns that are commonly kept by law-abiding persons throughout the United States for sporting use and for lawful defense of their persons, homes, businesses, and families.
 (4)The District of Columbia remains one of the most dangerous large cities in the United States. The District’s gun control regulations interfere with the right of law-abiding residents and visitors to protect themselves from violent crime.
 (5)Federal law already provides comprehensive regulation of the manufacture, sale, and possession of firearms, including the licensing of commercial conduct. These regulations apply in the District of Columbia, as elsewhere. The District’s attempt to expand upon these regulations with its own regulations has created a confusing, onerous, and inhibiting environment for individuals in the District who wish to engage in lawful commercial activities relating to firearms.
 (6)Legislation is required to correct the District of Columbia's laws in order to restore the fundamental rights of its residents under the Second Amendment and thereby enhance public safety.
 3.Reforming D.C. council’s authority to restrict firearmsSection 4 of the Act entitled An Act to prohibit the killing of wild birds and wild animals in the District of Columbia, approved June 30, 1906 (34 Stat. 809; sec. 1–303.43, D.C. Official Code), is amended by adding at the end the following: Nothing in this section or any other provision of law shall authorize, or shall be construed to permit, the Council, the Mayor, or any governmental or regulatory authority of the District of Columbia to prohibit, constructively prohibit, or unduly burden the ability of persons not prohibited from possessing firearms under Federal law from acquiring, possessing in their homes or businesses, carrying, transporting, or using for sporting, self-protection, or other lawful purposes, any firearm neither prohibited by Federal law nor subject to chapter 53 of the Internal Revenue Code of 1986 (commonly referred to as the National Firearms Act). The District of Columbia shall not have authority to enact laws or regulations that discourage or eliminate the private ownership or use of firearms for legitimate purposes..
 4.Repeal of D.C. semiautomatic banSection 101(10) of the Firearms Control Regulations Act of 1975 (sec. 7–2501.01(10), D.C. Official Code) is amended to read as follows:
			
 (10)Machine gun means any firearm which shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one shot, without manual reloading, by a single function of the trigger. The term machine gun shall also include the frame or receiver of any such firearm, any part designed and intended solely and exclusively, or combination of parts designed and intended, for use in converting a firearm into a machine gun, and any combination of parts from which a machine gun can be assembled if such parts are in the possession or under the control of a person..
		5.Repeal of registration requirement and authorization of ammunition sales
			(a)Repeal of requirement
 (1)In generalSection 201(a) of the Firearms Control Regulations Act of 1975 (sec. 7–2502.01(a), D.C. Official Code) is amended by striking any firearm, unless and all that follows through paragraph (3) and inserting the following: any firearm described in subsection (c)..
 (2)Description of firearms remaining illegalSection 201 of the Firearms Control Regulations Act of 1975 (sec. 7–2502.01, D.C. Official Code) is amended by adding at the end the following:
					
 (c)A firearm described in this subsection is any of the following: (1)A sawed-off shotgun.
 (2)A machine gun. (3)A short-barreled rifle..
 (3)Conforming amendmentThe heading of section 201 of the Firearms Control Regulations Act of 1975 (sec. 7–2502.01, D.C. Official Code) is amended by striking Registration requirements and inserting Firearm possession.
 (b)Conforming amendments to Firearms Control Regulations ActThe Firearms Control Regulations Act of 1975 is amended— (1)in section 101 (sec. 7–2501.01, D.C. Official Code), by striking paragraph (13); and
 (2)by repealing sections 202 through 211 (secs. 7–2502.02 through 7–2502.11, D.C. Official Code). 6.Repeal of redundant dealer licensing requirement and provision for the lawful sale of firearms by federally licensed dealers (a)Repeal of requirement (1)In generalSection 401 of the Firearms Control Regulations Act of 1975 (sec. 7–2504.01, D.C. Official Code) is amended by striking (a) No person and all that follows and inserting the following:
					
 (a)No person or organization shall engage in the business of dealing, importing, or manufacturing firearms without complying with the requirements of Federal law.
 (b)Any dealer who is in compliance with Federal law may sell or otherwise transfer a firearm to any person or organization not otherwise prohibited from possessing or receiving such firearm under Federal law. In the case of a sale or transfer of a handgun to a resident of the District of Columbia, a federally licensed importer, manufacturer, or dealer of firearms in Maryland or Virginia shall be treated as a dealer licensed under the provisions of this Act for purposes of the previous sentence, notwithstanding section 922(b)(3) of title 18, United States Code, if the transferee meets in person with the transferor to accomplish the transfer, and the sale, delivery, and receipt fully comply with the legal conditions of sale in both the District of Columbia and the jurisdiction in which the transfer occurs..
 (2)Providing for the lawful sale of firearmsSection 501 of the Firearms Control Regulations Act of 1975 (sec. 7–2505.01, D.C. Official Code) is amended by striking , destructive device or ammunition and all that follows and inserting the following: or ammunition to any person if the seller or transferor knows or has reasonable cause to believe that such person is prohibited by Federal law from possessing or receiving a firearm..
 (b)Conforming amendments to Firearms Control Regulations ActThe Firearms Control Regulations Act of 1975 is amended— (1)by repealing sections 402 through 409 (secs. 7–2504.02 through 7–2504.09, D.C. Official Code);
 (2)by repealing section 502 (sec. 7–2505.02, D.C. Official Code); (3)in section 701 (sec. 7–2507.01, D.C. Official Code)—
 (A)in subsection (a), by striking firearm, destructive device, or ammunition and inserting destructive device; and (B)in subsection (b), by striking , any firearm, destructive device, or ammunition. and inserting any destructive device.; and
 (4)by repealing section 704 (sec. 7–2507.04, D.C. Official Code). (c)Other conforming amendmentsThe Act of July 8, 1932 (47 Stat. 650, chapter 465; sec. 22–4501 et seq., D.C. Official Code), is amended—
 (1)in section 3 (sec. 22–4503, D.C. Official Code)— (A)in subsection (a), by striking if the person and all that follows and inserting if the person is prohibited from possessing a firearm under Federal law.;
 (B)in subsection (b)(1), by striking subsection (a)(1) and inserting subsection (a); and (C)by repealing subsections (c) and (d); and
 (2)by repealing sections 7 through 10 (secs. 22–4507 through 22–4510, D.C. Official Code). 7.Harmonization of D.C. law and Federal law regarding the possession of ammunition and ammunition feeding devicesSection 601 of the Firearms Control Regulations Act of 1975 (sec. 7–2506.01, D.C. Official Code) is amended by striking (a) No person and all that follows and inserting the following: No person who is prohibited by Federal law from possessing a firearm shall possess ammunition in the District of Columbia..
 8.Restoration of right of self defense in the homeSection 702 of the Firearms Control Regulations Act of 1975 (sec. 7–2507.02, D.C. Official Code) is repealed.
		9.Removal of criminal penalties for possession of unregistered firearms and certain ammunition
 (a)In generalSection 706 of the Firearms Control Regulations Act of 1975 (sec. 7–2507.06, D.C. Official Code) is amended—
 (1)by striking except that and all that follows through A person who knowingly and inserting the following: except that a person who knowingly; and (2)by striking paragraphs (2) and (3).
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to any violation that occurs after the date that is 60 days after the date of enactment of this Act.
 10.Regulating inoperable pistols and harmonizing definitions for certain types of firearmsSection 1 of the Act of July 8, 1932 (47 Stat. 650, chapter 465; sec. 22–4501, D.C. Official Code), is amended—
 (1)by redesignating paragraph (1) as paragraph (1)(A); (2)by inserting before paragraph (1)(A), as redesignated, the following:
				
 (1)Chief shall have the same meaning as provided in section 101(4) of the Firearms Control Regulations Act of 1975 (sec. 7–2501.01(4), D.C. Official Code).;
 (3)by inserting after paragraph (2) the following:  (2A)Firearm—
 (A)means any weapon, regardless of operability, which will, or is designed or redesigned, made or remade, readily converted, restored, or repaired, or is intended to, expel a projectile or projectiles by the action of an explosive; and
 (B)does not include— (i)a destructive device, as defined in section 101(7) of the Firearms Control Regulations Act of 1975 (sec. 7–2501.01(7), D.C. Official Code);
 (ii)a device used exclusively for line throwing, signaling, or safety, and required or recommended by the Coast Guard or Interstate Commerce Commission; or
 (iii)a device used exclusively for firing explosive rivets, stud cartridges, or similar industrial ammunition and incapable for use as a weapon.;
 (4)by inserting after paragraph (3) the following:  (3A)Licensee means an individual holding a valid license issued under the provisions of section 6 of the Act of July 8, 1932 (sec. 22–4506, D.C. Official Code).;
 (5)by striking paragraph (4) and inserting the following:  (4)Machine gun shall have the same meaning as provided in section 101(10) of the Firearms Control Regulations Act of 1975 (sec. 7–2501.01(10), D.C. Official Code).;
 (6)by inserting after paragraph (4) the following:  (4A)Motor vehicle shall have the meaning provided in section 101(4) of the Department of Motor Vehicles Reform Amendment Act of 2004 (sec. 50–1331.01(4), D.C. Official Code).
 (4B)Out-of-state license means a valid permit, license, approval, or other authorization issued by a state or territory of the United States that authorizes the licensee to carry a pistol concealed on or about the person.
 (4C)Out-of-state licensee means an individual who is 21 years of age or over, who is not a District resident, and who has been issued an out-of-state license.;
 (7)by striking paragraph (6) and inserting the following:  (6)Pistol shall have the same meaning as provided in section 101(12) of the Firearms Control Regulations Act of 1975 (sec. 7–2501.01(12), D.C. Official Code).;
 (8)by inserting after paragraph (6) the following:  (6A)Place of business shall have the same meaning as provided in section 101(12A) of the Firearms Control Regulations Act of 1975 (sec. 7–2501.01(12A), D.C. Official Code).;
 (9)by striking paragraph (8) and inserting the following:  (8)Sawed-off shotgun shall have the same meaning as provided in section 101(15) of the Firearms Control Regulations Act of 1975 (sec. 7–2501.01(15), D.C. Official Code).; and
 (10)by inserting after paragraph (9) the following:  (9A)Shotgun shall have the same meaning as provided in section 101(16) of the Firearms Control Regulations Act of 1975 (sec. 7–2501.01(16), D.C. Official Code)..
 11.Prohibitions of firearms from private and sensitive public propertyThe Act of July 8, 1932 (47 Stat. 650, chapter 465; sec. 22–4501 et seq., D.C. Official Code), is amended by inserting after section 3 the following:
			
				3A.Prohibitions of firearms from private and sensitive public property
 (a)Private persons or entities owning property in the District of Columbia may prohibit or restrict the possession of firearms on their property by any persons, other than law enforcement personnel when lawfully authorized to enter onto the property or lessees occupying residential or business premises.
 (b)The District of Columbia may prohibit or restrict the possession of firearms within any building or structure under its control, or in any area of such building or structure, that has implemented security measures (including guard posts, metal detection devices, x-ray or other scanning devices, or card-based or biometric access devices) to identify and exclude unauthorized or hazardous persons or articles, except that no such prohibition or restriction may apply to lessees occupying residential or business premises..
		12.Recognizing the right of law-abiding individuals to carry and transport firearms for legitimate
			 purposes
 (a)Licenses To carry pistolsSection 6 of the Act of July 8, 1932 (47 Stat. 650, chapter 465; sec. 22–4506, D.C. Official Code), is amended to read as follows:
				
					6.Issue of licenses to carry pistol
						(a)Issuance and scope of license
 (1)In generalThe Chief shall issue a license to carry a pistol concealed on or about the person to any individual who—
 (A)is not disqualified under subsection (d); and (B)completes the application process specified in subsection (g).
 (2)Requirements for licenseA license to carry a pistol issued under this section shall meet the requirements specified in subsection (c).
 (3)Protection from other conditions, limitations, and requirementsThe Chief may not impose conditions, limitations, or requirements that are not expressly provided for in this section on the issuance, scope, effect, or content of a license.
 (4)School zonesFor purposes of section 922(q)(2)(B)(ii) of title 18, United States Code, an individual who possesses a firearm in a school zone in the District of Columbia and who is licensed under this section or is an out-of-state licensee shall be considered licensed by the District of Columbia.
							(b)Carrying a pistol; possession and display of license document or authorization
 (1)Carrying a pistolA licensee or an out-of-state licensee may carry a pistol anywhere in the District of Columbia except as otherwise prohibited by law or by a limitation or prohibition established pursuant to section 11 of this Act (sec. 22–4511, D.C. Official Code).
 (2)Possession and display of license document or authorizationA licensee shall have with him or her his or her license document and government-issued photographic identification card and an out-of-state licensee shall have with him or her his or her out-of-state license and government-issued photographic identification card at all times during which he or she is carrying a pistol in any location other than on or in real property owned or leased by the licensee or out-of-state licensee.
							(c)License document; content of license
 (1)Design of license documentSubject to paragraphs (2) and (3), the Chief shall— (A)design a single license document for licenses issued and renewed under this section; and
 (B)complete the design of the license document not later than 60 days after the date of enactment of the Second Amendment Enforcement Act of 2015.
 (2)Required content of licenseA license document for a license issued under this section shall contain all of the following on one side:
 (A)The full name, date of birth, and residence address of the licensee. (B)A physical description of the licensee, including sex, height, and eye color.
 (C)The date on which the license was issued. (D)The date on which the license expires.
 (E)The words District of Columbia. (F)A unique identification number for the licensee.
 (3)Prohibited content of licenseA license document for a license issued under this section may not contain the licensee's social security number.
 (d)Restrictions on issuing a licenseThe Chief shall issue a license under this section to an individual who submits an application under subsection (g) unless the individual—
 (1)is less than 21 years of age; (2)is prohibited under Federal law or court order from possessing or receiving a firearm; or
 (3)has not provided proof of training as described under subsection (e). (e)Training requirementsAn individual may meet proof of training requirement under subsection (d)(3) by providing—
 (1)a copy of a document, or an affidavit from an instructor or organization that conducted the course or program, that indicates the individual completed—
 (A)a hunter education program; (B)a firearms safety or training course that is conducted by a national or state organization that certifies firearms instructors;
 (C)a firearms safety or training course that— (i)is available to the public; and
									(ii)
 (I)is offered by a law enforcement agency; or (II)if taught by an instructor who is certified by a national or state organization that certifies firearms instructors, is offered by—
 (aa)a technical college; (bb)a college or a university;
 (cc)a private or public institution or organization; or (dd)a firearms training school;
 (D)a firearms safety or training course that is offered to— (i)law enforcement officers; or
 (ii)owners and employees of licensed private detective and security agencies; or (E)a firearms safety or training course that is conducted by a firearms instructor who is certified by—
 (i)a national or state organization that certifies firearms instructors; or (ii)the Chief;
 (2)documentation that the individual completed military, law enforcement, or security training that gave the individual experience with firearms that is substantially equivalent to a course or program under paragraph (1);
 (3)a current or expired license, or a photocopy of a current or expired license, that the individual holds or has held that indicates that the individual is licensed or has been licensed to carry a firearm in the District of Columbia or in another state unless the license has been revoked for cause; or
 (4)documentation of completion of small arms training while serving in the Armed Forces of the United States, including the National Guard and reserve components, as demonstrated by—
 (A)documentation that the individual was discharged or released from the Armed Forces under honorable conditions; or
 (B)a certificate of completion of basic training with a service record of successful completion of small arms training and certification.
								(f)Application and renewal forms
 (1)DesignThe Chief shall design an application form for use by individuals who apply for a license under this section and a renewal form for use by individuals applying for renewal of a license under subsection (o).
 (2)DeadlinesThe Chief shall complete the design of— (A)the application form not later than 60 days after the date of enactment of the Second Amendment Enforcement Act of 2015; and
 (B)the renewal form not later than 4 years from the date of enactment of the Second Amendment Enforcement Act of 2015. (3)ContentsThe forms described in this subsection shall—
 (A)require the applicant to provide only his or her name, address, date of birth, state identification card number, race, sex, height, eye color, and, if the applicant is not a United States citizen, his or her alien or admission number; and
 (B)include— (i)a statement that the applicant is ineligible for a license if subsection (d) applies to the applicant;
 (ii)a statement explaining the laws of self-defense and defense of others in the District of Columbia, with a place for the applicant to sign his or her name to indicate that he or she has read and understands the statement;
 (iii)a statement, with a place for the applicant to sign his or her name, to indicate that the applicant has read and understands the requirements of this section;
 (iv)a statement that the applicant may be prosecuted if he or she intentionally gives a false answer to any question on the application or intentionally submits a falsified document with the application;
 (v)a statement of the penalties for intentionally giving a false answer to any question on the application or intentionally submitting a falsified document with the application; and
 (vi)a statement describing the places in which a person may be prohibited from carrying a pistol even with a license, with a place for the applicant to sign his or her name to indicate that he or she has read and understands the statement.
 (4)Availability of formsThe Chief shall make the forms described in this subsection available on the Internet and, upon request, by mail.
 (g)Submission of applicationAn individual may apply to the Chief for a license under this section by submitting to the Chief, by mail or other means made available by the Chief—
 (1)a completed application in the form prescribed under subsection (f); (2)a statement that states that the information that the individual is providing in the application submitted under paragraph (1) and any document submitted with the application is true and complete to the best of his or her knowledge;
 (3)a license fee in an amount that is equal to the lesser of— (A)the cost of issuing the license; or
 (B)$50; (4)a fee for a background check under subsection (i) that is not greater than $25; and
 (5)proof of training as described under subsection (e). (h)Processing of application (1)Background checkIf a person submits a complete application under subsection (g) and is not prohibited from obtaining a license under paragraph (1) or (3) of subsection (d), the Chief shall conduct a background check in accordance with subsection (i) upon receiving the application.
 (2)DeadlineNot later than 21 days after the date on which the Chief receives a complete application submitted under subsection (g), the Chief shall—
 (A)except as provided in subparagraph (B), issue the license and promptly send the licensee his or her license document by first-class mail; or
 (B)if subsection (d) applies to the applicant, deny the application in accordance with paragraph (3). (3)DenialIf the Chief denies an application submitted under subsection (g), the Chief shall inform the applicant of the denial in writing, stating the reason and factual basis for the denial and the availability of an appeal under subsections (m) and (n).
							(i)Background checks
 (1)In generalThe Chief shall conduct a background check on an applicant by contacting the National Instant Criminal Background Check System to determine whether subsection (d)(2) applies to the applicant.
 (2)Confirmation numberThe Chief shall create a confirmation number associated with each applicant. (3)ResultAs soon as practicable after conducting a background check under paragraph (1), the Chief shall—
 (A)if the background check indicates that subsection (d)(2) applies to the applicant, create a unique nonapproval number for the applicant; or
 (B)if the background check does not indicate that subsection (d)(2) applies to the applicant, create a unique approval number for the applicant.
 (4)RecordThe Chief shall maintain— (A)a record of all complete application forms submitted under subsection (g); and
 (B)a record of all approval or nonapproval numbers regarding background checks conducted under this subsection.
								(j)Maintenance, use, and publication of records by the Chief
							(1)Maintenance of record
 (A)In generalThe Chief shall maintain a computerized record listing the name and application information of each individual who has been issued a license under this section.
 (B)RestrictionSubject to paragraph (3), the Chief may not store, maintain, format, sort, or access the information described in paragraph (1) in any manner other than by—
 (i)the names, dates of birth, or sex of licensees; or (ii)the identification numbers assigned to licensees under subsection (i).
 (2)Use by law enforcementA law enforcement officer may not request or be provided information maintained in the record under paragraph (1) concerning a specific individual except for 1 of the following purposes:
 (A)To confirm that a license produced by an individual is valid. (B)If an individual is carrying a pistol and claims to hold a valid license issued under this section, but does not have his or her license document, to confirm that the individual holds a valid license.
 (C)To investigate whether an individual submitted an intentionally false statement. (D)To investigate whether an individual complied with a requirement to surrender his or her license in accordance with this section.
 (3)Freedom of informationNotwithstanding the Freedom of Information Act of 1976 (sec. 2–531 et seq., D.C. Official Code), information obtained under this section may not be made available to the public except—
 (A)in the context of a prosecution for an offense in which a person's status as a licensee is relevant; or
 (B)through a report created by the Chief that shows the number of licenses issued, revoked, or suspended, but excludes any identifying information about individual licensees.
								(k)Lost or destroyed license
 (1)In generalIf a license document is lost, a licensee no longer has possession of his or her license document, or a license document is destroyed, unreadable, or unusable, a licensee who wishes to obtain a replacement license document shall submit to the Chief—
 (A)a statement requesting a replacement license document; (B)the license document or any portions of the license document that remain; and
 (C)a $12 replacement fee. (2)IssuanceNot later than 14 days after the date on which the Chief receives a statement, license document or portions thereof (if any), and fee submitted by a licensee under paragraph (1), the Chief shall issue a replacement license document to the licensee.
 (3)Absence of original license documentIf a licensee does not submit the original license document to the Chief under paragraph (1), the Chief shall terminate the unique approval number of the original request and issue a new unique approval number for the replacement license document.
							(l)License revocation and suspension
 (1)RevocationThe Chief shall revoke a license issued under this section if the Chief determines that subsection (d) applies to the licensee.
							(2)Suspension
 (A)In generalThe Chief shall suspend a license issued under this section if a court prohibits the licensee from possessing a firearm.
 (B)RestorationThe Chief shall restore a suspended license not later than 5 business days after the date on which the Chief is notified that the licensee is no longer subject to the prohibition described in subparagraph (A) if—
 (i)subsection (d) does not apply to the individual; and (ii)the suspended license has not expired under subsection (o).
									(3)Procedures
 (A)NoticeIf the Chief suspends or revokes a license under this subsection, the Chief shall send by mail to the individual whose license has been suspended or revoked notice of the suspension or revocation not later than 1 day after the suspension or revocation.
 (B)Effective dateIf the Chief suspends or revokes a license under this subsection, the suspension or revocation shall take effect on the date on which the individual whose license has been suspended or revoked receives the notice under subparagraph (A).
 (C)Delivery of license document to ChiefNot later than 7 days after the date on which an individual whose license has been suspended or revoked receives the notice under subparagraph (A), the individual shall—
 (i)deliver the license document personally or by certified mail to the Chief; or (ii)mail a signed statement to the Chief stating—
 (I)that the individual no longer has possession of his or her license document; and (II)the reasons why the individual no longer has possession of the license document.
 (m)Departmental reviewThe Chief shall promulgate rules providing for the review of any action by the Chief denying an application for, or suspending or revoking, a license under this section.
						(n)Appeals to the Superior Court
 (1)Right to appealAn individual aggrieved by any action by the Chief denying an application for, or suspending or revoking, a license under this section, may appeal directly to the Superior Court of the District of Columbia without regard to whether the individual has sought review under the process established under subsection (m).
							(2)Commencement of appeal
 (A)In generalTo begin an appeal under this subsection, the aggrieved individual shall file a petition for review with the clerk of the Superior Court of the District of Columbia not later than 30 days after the date on which the individual receives notice of denial of an application for a license or of suspension or revocation of a license.
 (B)Contents; supporting documentsA petition filed under subparagraph (A)— (i)shall state the substance of the Chief’s action from which the individual is appealing and the grounds upon which the individual believes the Chief’s action to be improper; and
 (ii)may include a copy of any records or documents that are relevant to the grounds upon which the individual believes the Chief’s action to be improper.
 (3)Service upon ChiefA copy of a petition filed under paragraph (2) shall be served upon the Chief either personally or by registered or certified mail not later than 5 days after the date on which the individual files the petition.
							(4)Answer
 (A)In generalThe Chief shall file an answer to a petition filed under paragraph (2) not later than 15 days after the date on which the Chief is served with the petition under paragraph (3).
 (B)Contents; supporting documentsAn answer filed under subparagraph (A) shall include— (i)a brief statement of the actions taken by the Chief; and
 (ii)a copy of any documents or records on which the Chief based his or her action. (5)Review by court (A)In generalThe court shall review the petition, the answer, and any records or documents submitted with the petition or the answer.
 (B)Conduct of reviewThe court shall conduct the review under this paragraph without a jury but may schedule a hearing and take testimony.
 (6)ReversalThe court shall reverse the Chief’s action if the court finds— (A)that the Chief failed to follow any procedure, or take any action, prescribed under this section;
 (B)that the Chief erroneously interpreted a provision of law and a correct interpretation compels a different action;
 (C)that the Chief’s action depends on a finding of fact that is not supported by substantial evidence in the record;
 (D)if the appeal is regarding a denial, that the denial was based on factors other than the factors under subsection (d); or
 (E)if the appeal is regarding a suspension or revocation, that the suspension or revocation was based on criteria other than the criteria under subsection (l).
								(7)Relief
 (A)In generalThe court shall provide whatever relief is appropriate regardless of the original form of the petition.
 (B)Costs and feesIf the court reverses the Chief’s action, the court shall order the Chief to pay the aggrieved individual all court costs and reasonable attorney fees.
								(o)License expiration and renewal
 (1)Period of validityA license issued under this section shall be valid for the 5-year period beginning on the date on which the license is issued unless the license is suspended or revoked under subsection (l).
							(2)Notice of expiration
 (A)FormThe Chief shall design a notice of expiration form. (B)Mailing of noticeNot later than 90 days before the expiration date of a license issued under this section, the Chief shall mail to the licensee—
 (i)the notice of expiration form; and (ii)a form for renewing the license.
									(3)Renewal
 (A)In generalThe Chief shall renew the license of a licensee if— (i)not later than 90 days after the expiration date of the license, the licensee submits the renewal application, statement, and fees required under subparagraph (B); and
 (ii)the background check required under subparagraph (C) indicates that subsection (d) does not apply to the licensee.
 (B)Renewal application; statement; feesA licensee seeking to renew his or her license shall submit to the Chief— (i)a renewal application on the form provided by the Chief;
 (ii)a statement reporting that— (I)the information provided under clause (i) is true and complete to the best of the licensee's knowledge; and
 (II)the licensee is not disqualified under subsection (d); and (iii)payment of—
 (I)a renewal fee in an amount that is equal to the lesser of— (aa)the cost of renewing the license; or
 (bb)$25; and (II)a fee for a background check that does not exceed $25.
 (C)Background checkThe chief shall conduct a background check of a licensee as provided under subsection (i) before renewing the licensee's license.
 (D)Issuance of renewal licenseUnless a renewal applicant is ineligible under subsection (d), not later than 21 days after the date on which the Chief receives a renewal application, statement, and fees from the applicant under subparagraph (B), the Chief shall issue a renewal license and send it to the applicant by first-class mail.
 (E)Members of the Armed ForcesNotwithstanding paragraph (1), the license of a member of the Armed Forces of the United States, including the National Guard and reserve components, who is deployed overseas while on active duty shall not expire before the date that is 90 days after the end of the licensee's overseas deployment unless the license is suspended or revoked under subsection (l).
 (p)Reciprocity agreementsThe Chief shall enter into reciprocity agreements with each other state that requires such an agreement to grant recognition to a license to carry a concealed firearm issued by another state.
						(q)Immunity
 (1)In generalThe Chief and any designee or employee who carries out the provisions of this section shall be immune from liability arising from any act or omission under this section, if the act or omission is in good faith.
 (2)Providers of training coursesA person providing a firearms training course in good faith shall be immune from liability arising from any act or omission related to the course if the course is one described in subsection (e)..
			(b)Authority To carry firearm in certain places and for certain purposes; lawful transportation of
 firearmsThe Act of July 8, 1932 (sec. 22–4501 et seq., D.C. Official Code), is amended by inserting after section 4 the following:
				
 4A.Authority to carry firearm in certain places and for certain purposesNotwithstanding any other law, a person not otherwise prohibited by law from shipping, transporting, possessing, or receiving a firearm may carry such firearm, whether loaded or unloaded—
 (1)in the person’s dwelling house or place of business or on land owned or lawfully possessed by the person;
 (2)on land owned or lawfully possessed by another person unless the other person has notified the person by posting or individual notice that firearms are not permitted on the premises;
 (3)while it is being used for lawful recreational, sporting, educational, or training purposes; or (4)while it is being transported for a lawful purpose as expressly authorized by District or Federal law and in accordance with the requirements of that law.
						4B.Lawful transportation of firearms
 (a)Any person who is not otherwise prohibited by law from shipping, transporting, possessing, or receiving a firearm shall be permitted to transport a firearm for any lawful purpose from any place where he may lawfully possess the firearm to any other place where he may lawfully possess the firearm if the firearm is transported in accordance with this section.
						(b)
 (1)If the transportation of the firearm is by a vehicle, the firearm shall be unloaded, and neither the firearm nor any ammunition being transported shall be readily accessible or directly accessible from the passenger compartment of the transporting vehicle.
 (2)If the transporting vehicle does not have a compartment separate from the driver's compartment, the firearm or ammunition shall be contained in a locked container other than the glove compartment or console, and the firearm shall be unloaded.
 (c)If the transportation of the firearm is in a manner other than in a vehicle, the firearm shall be— (1)unloaded;
 (2)inside a locked container; and (3)separate from any ammunition..
 (c)Exceptions to restrictions on carrying concealed weaponsSection 5(a) of the Act of July 8, 1932 (47 Stat. 650, chapter 465; sec. 22–4505(a), D.C. Official Code), is amended—
 (1)by striking pistol unloaded and in a secure wrapper from and inserting firearm, transported in accordance with section 4B, from; (2)by striking pistol each place it appears and inserting firearm; and
 (3)by adding at the end the following:  (7)Any person carrying a pistol who holds—
 (A)a valid license issued under section 6; or (B)any out-of-state license, as defined in section 1..
				13.Including toy and antique pistols in prohibition against using an imitation firearm to commit a
 violent or dangerous crimeSection 13 of the Act of July 8, 1932 (sec. 22–4513, D.C. Official Code), is amended by striking section 2 and section 14(b) and inserting sections 2, 4(b), and 14(b). 14.Repeal of gun offender registryTitle VIII of the Firearms Control Regulations Act of 1975 (sec. 7–2508.01 et seq., D.C. Official Code), as added by section 205 of the Omnibus Public Safety and Justice Amendment Act of 2009 (D.C. Law 18–88), is repealed.
 15.Repeals of District of Columbia ActsEffective on the day before the date of the enactment of this Act, each of the following Acts is repealed, and any provision of law amended or repealed by any of such Acts is restored or revived as if such Act had not been enacted into law:
 (1)The Assault Weapon Manufacturing Strict Liability Act of 1990 (D.C. Law 8–263). (2)The Illegal Firearm Sale and Distribution Strict Liability Act of 1992 (D.C. Law 9–115).
 (3)The Firearms Registration Amendment Act of 2008 (D.C. Law 17–372). (4)The Inoperable Pistol Amendment Act of 2008 (D.C. Law 17–388).
 (5)The Firearms Amendment Act of 2012 (D.C. Law 19–170). (6)The Administrative Disposition for Weapons Offenses Amendment Act of 2012 (D.C. Law 19–295).
 (7)The License to Carry a Pistol Second Emergency Amendment Act of 2014 (D.C. Act A20–0564). (8)The License to Carry a Pistol Temporary Amendment Act of 2014 (D.C. Law 20–169).
 (9)The License to Carry a Pistol Amendment Act of 2014 (D.C. Act A20–0621). 16.SeverabilityNotwithstanding any other provision of this Act, if any provision of this Act, or any amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the other provisions of this Act and any other amendments made by this Act, and the application of such provision or amendment to other persons or circumstances, shall not be affected thereby.
		
